Per Curiam.

Action below to enjoin utility rates as in violation of the due process clause of the Fourteenth Amendment. Rates sustained as reasonable by State Commission, State Supreme Court, and the United States District Court below. Appellees have filed brief. Appellant has failed to do so. The Court declines, in the absence of a brief, to examine a lengthy record to determine whether the evidence contained therein overcomes the presumption attaching to the finding of the commission and two courts, Decree affirmed.